DETAILED ACTION
The papers submitted on 08 March 2022, adding claims 2-21, and canceling claim 1, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 5-7, 9-13 and 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitra et al. (US 5,449,703 A) in view of Chishti et al. (US 6,390,812 B1).
Regarding claim 2, Mitra discloses a method of forming a dental appliance such as a denture base, a denture liner or a restorative (title/abstract), comprising: 
partially curing a prepolymer mixture in a first shape; 
further molding the partially cured prepolymer mixture from the first shape to a second shape; and 
fully curing the shell by exposure to energy until the prepolymer mixture thermosets (6:1-7:10, 15:39+).  
Mitra does not appear to expressly disclose the first shape having a channel in accordance with a dental arch, thermoforming, or the shell having cavities shaped to receive teeth.
However, Chishti discloses a similar method of forming tooth positioning appliances (title/abstract) wherein, a partially cured polymer is formed into a first shape 140 with a channel in accordance with a dental arch, and thermoforming the first shape into a shell with cavities shaped for receiving a patient’s teeth (FIG. 1, 5A-B; 5:25+, 12:56+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Mitra to include the shape/thermoforming of Chishti, in order to form a desired dental appliance with a known method.
Regarding claim 5, Mitra suggests the prepolymer mixture comprises two or more prepolymer components (abstract; 5:35+).
Regarding claim 6, Mitra suggests the prepolymer mixture is formed by mixing the two or more prepolymer components with one or more curatives to initiate a chemical reaction of the two or more prepolymer components (abstract; 5:35+; 8:56-13:46, 14:34+, 15:25+).  
Regarding claim 7, Mitra suggests fully curing the shell includes causing a molecular cross-linking reaction (5:19+).  
Regarding claim 9, Chishti suggests that the shell has a non-uniform thickness (6:19+).  
Regarding claim 10, Mitra suggest a denture base, a denture liner or a restorative (title/abstract). Chishti suggest a dental aligner for repositioning a patient’s teeth in a orthodontic treatment plan  (title/abstract, 1:12+). 
Regarding claim 11, Mitra discloses a method of forming a dental appliance such as a denture base, a denture liner or a restorative (title/abstract), comprising:
partially curing a prepolymer mixture in a first mold so that the prepolymer mixture takes on a first shape; 
further molding the partially cured prepolymer mixture using a second mold so that the partially cured prepolymer material takes on a second shape; and 
forming the dental appliance by fully curing the partially cured prepolymer material by exposure to energy until the partially cured prepolymer material thermosets (6:1-7:10, 15:39+).  
Mitra does not appear to expressly disclose the first shape having a channel in accordance with a dental arch, thermoforming, or the shell having cavities shaped to receive teeth.
However, Chishti discloses a similar method of forming tooth positioning appliances (title/abstract) wherein, a partially cured polymer is formed into a first shape 140 with a channel in accordance with a dental arch, and thermoforming the first shape into a shell with cavities shaped for receiving a patient’s teeth (FIG. 1, 5A-B; 5:25+, 12:56+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Mitra to include the shape/thermoforming of Chishti, in order to form a desired dental appliance with a known method.
Regarding claim 12, Mitra suggest a denture base, a denture liner or a restorative (title/abstract). Chishti suggest a dental aligner for repositioning a patient’s teeth in a orthodontic treatment plan  (title/abstract, 1:12+).
Regarding claim 13, Chishti suggests the one or more of the cavities of the dental appliance is oversized to accommodate a chemical for treating one or more of a patient's teeth (FIG. 2B, 3, 3A, 3B; 6:57-7:65).  
Regarding claim 16, Mitra suggests the prepolymer mixture is formed by mixing the two or more prepolymer components with one or more curatives to initiate a chemical reaction of the two or more prepolymer components (abstract; 5:35+; 8:56-13:46, 14:34+, 15:25+).  
Regarding claim 17, Mitra suggests fully curing the shell includes causing a molecular cross-linking reaction (5:19+).
Regarding claim 18, Mitra suggests delivering a fluid comprising the prepolymer mixture into the first mold (6:55+, 15:55+).  
Regarding claim 19, Mitra discloses a method of forming a dental appliance such as a denture base, a denture liner or a restorative (title/abstract), comprising: 
partially curing a prepolymer mixture in a first shape;
further molding the partially cured prepolymer mixture from the first shape to a final shape; and 
thermosetting the final shape by exposure to energy to increase the rigidity of the final shape.
Mitra does not appear to expressly disclose the first shape having a channel in accordance with a dental arch, thermoforming, or the shell aligner having cavities shaped to receive teeth.
However, Chishti discloses a similar method of forming tooth positioning appliances (title/abstract) wherein, a partially cured polymer is formed into a first shape 140 with a channel in accordance with a dental arch, and thermoforming the first shape into a shell with cavities shaped for receiving a patient’s teeth (FIG. 1, 5A-B; 5:25+, 12:56+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Mitra to include the shape/thermoforming of Chishti, in order to form a desired dental appliance with a known method.
Regarding claim 20, Mitra suggests fully curing the shell includes causing a molecular cross-linking reaction (5:19+).
Regarding claim 21, Mitra suggest a denture base, a denture liner or a restorative (title/abstract). Chishti suggest a dental aligner for repositioning a patient’s teeth in a orthodontic treatment plan  (title/abstract, 1:12+).

Claims 3-4, 8 and 14-15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitra et al. (US 5,449,703 A) in view of Chishti et al. (US 6,390,812 B1) as applied to claim 2 or 11 above, further in view of Anderson et al. (US 2007/0122592 A1).
Regarding claim 3, Mitra and Chishti do not appear to expressly disclose a horseshoe shape in at least one dimension.
However, Anderson discloses a similar method of thermoforming a shell dental aligner (title/abstract) wherein the shape of the article prior to thermoforming is a horseshoe (FIG. 1-4; ¶ 33).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the first shape of Mitra/Chishti to include the arch/horseshoe of Anderson, in order to allow for conventional thermoforming with uniform preselected thickness in the stretched areas (Anderson title/abstract).
Regarding claim 4, Anderson suggest the first shape includes varied thicknesses (title/abstract).
Regarding claim 8, Anderson suggests that thermoforming includes changing a thickness of the first shape to achieve a uniform thickness (title/abstract).  
Regarding claim 14, Anderson suggests the first shape has a non-uniform thickness, and the second shape has a uniform thickness (title/abstract).  
Regarding claim 15, Anderson suggests the first shape having a non-uniform thickness and the second shape each has a preselected thickness (title/abstract). Chishti suggests that the shell has a non-uniform thickness (6:19+).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seghatol; Marc et al.
US 6441354 B1
Bakanowski; Joseph T.
US 5324186 A
Knaack; David et al.
US 7985414 B2


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742